DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claims 12-15 under 35 U.S.C. § 112 as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention has been withdrawn in view of the amendment filed on 12/13/2021

Response to Arguments
Applicant's arguments filed 12/13/2021 with respect to the rejection(s) of claims 11-15 under 35 U.S.C. § 103 as being allegedly unpatentable over Mizuno et al. (U.S 2010/0301014) in view of Tamada et al. (U.S. 2017/008553) (particularly the arguments that combining the teachings of Mizuno and Tamada does not render the polishing composition recited in claims 11-14 because: since Mizuno provides a large genus (i.e., formula (1) and (2)) of nitrogen-containing compounds and Mizuno does not provide any guidance that would allow a skilled artisan to arrive at a subgenus of nitrogen- containing compounds such as the additives recited in the pending claims (i.e., tetramethylurea, 1,3-dimethyl-2-imidazolidinone, 1,3-dimethyl-3,4,5,6-tetrahydro-2(1H)-pyrimidinone, 1,1,3,3- tetraethylurea or 1,1-diethylurea), a skilled artisan would not be directed to choose certain nitrogen-containing compounds from this laundry list, much less be motivated to specifically select tetramethylurea, 1,3-dimethyl-2-
    Applicant's arguments with respect to the rejection(s) of claims 11-14 under 35 U.S.C. § 103 as being unpatentable over Sato et al. (U.S. 2009/0289217) in view of Tamada et al. (U.S. 2017/008553) have been fully considered but they are not persuasive. 
   The applicants argue that a skilled artisan would not have been motivated to combine the references of Sato and Tamada because a skilled artisan would recognize that Sato’s polishing compositions are directed to reducing metal corrosion (i.e., aluminum, copper and/or nickel-iron alloys) while providing an efficient polishing rate, whereas the polishing compositions of the pending claims are directed to polishing non-metal surfaces (i.e., polysilicon- and silicon nitride-containing surfaces). This argument is unpersuasive because: it is not in commensurate with the scope of the claims since the pending claims 11-14 do not recite the language of/require “polishing non-metal surfaces”; it is noted that claims 11-14, 16-18 drawn to a composition and a composition claims drawn to what a composition is (i.e. ingredient of the composition), not what the composition does, since the combination of Sato and Tamada would have produced all the elements/ingredients of the composition in claims 11-14, a skilled artisan would have 
  It is argued that a combination of Sato and Tamada would not allow a skilled artisan to arrive at a polishing composition with a pH of less than 5 as is recited in claim 11 because Sato discloses polishing compositions with a pH of 2-12 (see Sato paragraph [0137]), which is essentially claiming the entire pH range generally possible for any composition.) This argument is unpersuasive because it is noted that the claimed range of “a pH less than 5.0” lies inside the range of “a pH of 2-12” disclosed by Sato. The MPEP states that “ 2144.05   Obviousness of Ranges [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   OVERLAP OF RANGES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is maintained that Sato and Tamada would allow a skilled artisan to arrive at a polishing composition with a pH of less than 5 as is recited in claim 11. The rejection(s) of claims 11-14 under 35 U.S.C. § 103 as being unpatentable over Sato et al. (U.S. 2009/0289217) in view of Tamada et al. (U.S. 2017/008553) 
are maintained in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

   Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2009/0289217) in view of Tamada (US 2017/0081553)
 Sato discloses a polishing composition for use in polishing an object to be polished, which comprises abrasive grains (page 7, para 0114), water/a dispersing medium (page 4, para 0064, page 7, para 0109), and one compound/an additive includes 1,3-dimethyl-2-imidazolidinone ( page 6, para 0094), and the polishing composition has a pH in the preferred range of 3-11 ( page 8, para 0137), one end (3) of the pH range, disclosed in Sato, reads on a pH less than 5.0 Unlike the instant claimed invention as per claim 11, Sato fails to specifically disclose the limitation of wherein the abrasive grains are surface-modified
  Tamada discloses a polishing composition for use in polishing an object to be polished, which comprises abrasive grains, wherein the abrasive grains are surface-modified (page 4, para 0043)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included surface-modified abrasive grains having a relatively large negative zeta potential value even under acidic condition in Sato's polishing composition to improve the storage stability of the polishing composition as taught in Tamada (page 4, para 0043)
 Regarding claim 12, the modified reference of Sato would have disclosed that the polishing composition has a pH in the preferred range of 3-11 (page 8, para 0137), one end (3) of the disclosed pH range reads on the claimed pH of less than 4.6


of 3-11 (page 8, para 0137), one end (3) of the disclosed pH range reads on the claimed pH of less than 5.0
  
Claims 16, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2009/0289217) in view of Tamada (US 2017/0081553) as applied to claims 11-14 above and further in view of Mizuno et al (US 2010/0301014)
  The features of claim 11 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 16, Sato and Tamada fails to disclose the limitation of wherein the additive is includes tetramethylurea
 Mizuno discloses a polishing composition for use in polishing an object to be polished, which comprises abrasive grains (page 4, para 0030), water/a dispersing medium (page 1, para 0022). Mizuno also discloses that compounds such as tetramethylurea, 1,3-dimethyl-2- imidazolidinone are known polishing composition additive (page 2-3, para 0026)

 Regarding claim 17, the modified reference of Sato would have disclosed that an average particle size of the abrasive grains is within the range of 0.01 µm/10 nm to 0.5 µm/500 nm (page 7, para 0116), one end (10nm) of the disclosed range reads on the claimed average particles size of the abrasive grains is 25 nm or less.
Regarding claim 18, the modified reference of Sato would have disclosed that the polishing composition comprising an oxidizing agent (page 5, para 0082)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.